On Petition foe Rehearing.
Per Curiam.
On June 15,1920, this cause was reversed, and an opinion was filed, prepared by Hon. Lawson M. Harvey, one of the justices of this court, by which it was directed that a new trial should be granted, for error in overruling appellant's motion for á continuance, but which stated that, “Inasmuch as the pleadings and issues may be changed, we do not deem it necessary to consider more fully whether there was error in the ruling on the demurrers. ’ ’
On June 17*, 1920, the appellee filed a waiver of the right to petition for a rehearing, and the next day the cause was certified back to the Shelby Circuit Court, and as we are informed by a statement in the brief of counsel hot challenged by opposing counsel, it was set for trial July 19, 1920. On June 25, 1920, Judge Harvey died. On July 13,1920, appellant filed in this court his petition for rehearing, asserting that four designated rulings of the trial court, on demurrers of the appellant to the second paragraph of reply to each of the sixth and ninth paragraphs of appellant's answer, and to the second paragraph of reply to each of the seventh and eighth paragraphs of appellant’s cross-complaint, “were assigned and relied on for reversal of the cause'and presented by the record and by appellant’s brief,” and that, being “duly presented for decision” and passed over by this court in silence, the trial court would treat them as decided against appellant, unless this court should otherwise declare on rehearing, under the rule stated *576in the case of Stevens v. Templeton (1910), 174 Ind. 129, 91 N. E. 563, and demanding a decision as to the sufficiency of each of said pleadings to withstand a demurrer.
In the absence of Judge Harvey, who had died as ■ above stated, and of a ready means of knowing the merits of said petition, the opinion and mandate of the court were recalled, and an unchallenged statement in appellee’s brief further informs us that the same morning the order recalling them was carried to the Shelby’ Circuit Court, and the trial date was annulled.
Upon a careful examination of appellant’s original brief, we find that, as therein set out, appellee’s second paragraph of reply to each of the sixth and ninth paragraphs of appellant’s answer recited that at the time the note sued on was executed ‘ ‘ a new contract in writing was entered into between the parties hereto, a copy of which contract, together with a copy of the rules and regulations therein referred to, is attached to plaintiff’s reply to the third and fourth paragraphs of defendant’s answer herein, marked ‘Exhibit A’ and made a part thereof.” And we further find that the seventh paragraph of cross-complaint, to which the other reply was addressed, recited that the defendant (appellant) “did enter into a contract with said plaintiff, a copy of which is hereunto annexed and made a part hereof,” and that the eighth paragraph of answer averred that at the time the note was executed the defendant “exhibited to this defendant the contract, a copy of which is annexed to the third paragraph of plaintiff’s reply to defendant’s third paragraph of answer herein * * * said copy of said contract * * * being referred to *577herein and by reference made exhibits to and part of this counter-claim.”
But no such contract, nor any contract at all between appellant and appellee, is set out in appellant’s brief. And upon an examination of the transcript we find that no contract whatever is indicated or pointed out by the index to the transcript. • But by leafing through the transcript we find that on pages 31 to 10, inclusive, appears a copy of a contract, ten typewritten legal cap pages in length, which purports to have been filed as an exhibit with appellee’s reply to the fourth and fifth paragraphs of the answer, which paragraphs begin on page twenty-five; but we have not been able to find in the transcript the contract annexed to or filed with the seventh paragraph of the cross-complaint, nor any third paragraph of reply to the third paragraph of answer, nor a copy of the contract filed with it.
2. To rule intelligently on these demurrers the court must have before'it the contracts referred to. and made part of the pleading to which the demurrer was addressed, or in reply to which such pleading was filed. And where no such contract is set out in the briefs, questions relating thereto are not so presented as to demand decision. And where the transcript is not so prepared as that the contract can be found by referring to the index, and the briefs do not point out where it is, the court may properly omit all reference to questions the decision of which would require a consideration of such contract. Solimeto v. State (1919), 188 Ind. 170, 122 N. E. 578.
In view of the condition of the transcript and of appellant’s brief, as above stated, no question was presented for decision upon the rulings of the trial *578court on appellant’s demurrers to the several replies to the different paragraphs of answer and cross-complaint, and this court was not in error in failing to pass on the questions as stated in the petition for rehearing.
It is therefore ordered and adjudged that the order of this court recalling the said opinion and mandate of the court, heretofore filed, be and the same is hereby set aside, and the said opinion, judgment and mandate, as heretofore entered in this cause under date of June 15,1920, are re-established as the opinion, judgment and mandate of this court.
And the appellant’s petition for rehearing is now overruled.